Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Initial Matters
The amendment filed 8/26/21 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 
In the specification, applicant added the limitation at [0006] that the strong sound field is found to be on “an end portion of the wheel guard” whereas the specification as originally filed disclosed “on an end portion of one side of the wheel guard”. Removing the limitation “of one side of the wheel guard” broadens the scope of what was originally disclosed and constitutes new matter. A similar change as been made at [0034], lines 1 and 4; [0035], line 2; and [0039], line 2. 
In the drawing figures, applicant has added arrows and the phrase “A DIRECTION TOWAED [sic TOWARD] THE INTERIOR OF THE VEHICLE” to FIG.9. This constitutes new matter as applicant never defined the interior of the vehicle being in a vertically upward direction with respect to the tire. In addition, the new reference numbers “100” indicating the pocket constitute new matter as there was no previous disclosure of the location of the pockets relative to the vehicle, that is the location of the pocket is shown in FIG.3 but not with respect to its position on the vehicle. No mention is made in the original disclosure whether the wheel guard of FIG.3 is that of a driver side or passenger side or that of a front wheel guard or a rear wheel guard. 
The new matter should be removed. 

The amendment filed 12/3/21 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 
In the specification, applicant amended FIG.3 to include that the guard is “disposed in a left, front driver’s side fender” which was not previously set forth in the specification as originally filed nor is it apparent from the drawing figures as originally filed. It should be noted that the originally filed FIG.9 did not show the location of the pocket. 
The new matter should be removed. 

The amendment filed 5/24/22 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 
In the drawings, FIG.8 includes upward arrows and the phrase “A DIRECTION TOWARD THE INTERIOR OF THE VEHICLE”. This constitutes new matter as applicant never defined the interior of the vehicle being in a vertically upward direction with respect to the tire. In addition, the new reference numbers “100” indicating the pocket constitute new matter as there was no previous disclosure of the location of the pockets relative to the vehicle, that is the location of the pocket is shown in FIG.2 but not with respect to its position on the vehicle. No mention is made in the original disclosure whether the wheel guard of FIG.2 is that of a driver side or passenger side or that of a front wheel guard or a rear wheel guard. 
In the claims, 
Claim 1 recites “a tread surface” (line 2) of a tire where the original disclosure only provided “a surface” of the tire and not specifically the tread surface. Claim 1 recites “a lateral interior” (line 3) where “lateral” was not previously disclosed. 
Claim 9 recites the two pockets are ‘arranged in series from the rear end portion toward a central portion of the wheel guard’ which does not have support in the original disclosure. 
The new matter should be removed. 

Specification
The substitute specification filed 5/24/22 has not been entered because it does not conform to 37 CFR 1.125(b) and (c) because: 
the statement as to a lack of new matter under 37 CFR 1.125(b) is missing, 

A substitute specification filed after final action or appeal (prior to the date an appeal brief is filed pursuant to 37 CFR 41.37, see 37 CFR 41.33(a)) is governed by 37 CFR 1.116. A substitute specification filed after the mailing of a notice of allowance is governed by 37 CFR 1.312.

The specification filed 5/11/20 (as originally filed) will be used for the examination on the merits in this office action. Any amendments in any subsequent response should be based off of that specification and not the sub spec. 

The disclosure is objected to because of the following informalities: 
At [0034], lines 1-2 and 4-5 (please see amended specification of 8/26/21) disclose “a rear end portion 100R of both end portions of the guard” which is awkward and confusing. Specifically, “both end portions” have not been defined. It is unclear how something can be disposed on “a” (single) rear end portion of “both” end portions unless the end portions constitute two rear end portions.
Throughout the specification, as the substitute specification has not been entered, the description of the drawing figures do not match the drawing figures as re-numbered. 
Appropriate correction is required.

Drawings
Applicant should note that in addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.  See 37 CFR 1.121(d)(1).  Failure to timely submit the proposed drawing and marked-up copy will result in the abandonment of the application.

The drawings are objected to because it is still unclear the directionality of the arrows in FIG.2 (drawings of 5/24/22) as this is a perspective view. If FIG.2 represented a side view, a PHOSITA would understand that a vertical cross-sectional line with arrows in a forward or rearward direction would indicate a vertical cut (along a vertical axis) and a view at 90 degrees. However, since this is a perspective view, the device is being viewed at an (unknown) angle. Therefore, one cannot ascertain the angle at which the arrows (indicating the directionality of the cross-section) should be determined. 
The drawing remains unclear as no directionality is given in the figures to illustrate the positioning of the invention relative to the lateral and longitudinal directions of the vehicle or how even the wheel guard sits with respect to the vehicle; for example it is unclear if FIG.2 is showing a left, front driver’s side fender where the front of the vehicle (front bumper) is to the left of the page and the rear of the vehicle (front driver’s side door) is to the right of the page or something else.  

The drawings are further objected to because the arrows of FIG.8 indicating the direction toward the interior of the vehicle constitute new matter and are confusing as a vertically upward direction is not an interior of the vehicle. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 8 is objected to because of the following informalities:  
In line 1, “claim 6” should perhaps be “claim 1” as claim 6 has been canceled. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3 and 14 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 3 recites only that the inlet is disposed on the rear end portion of the wheel guard which is previously recited in claim 1 at lines 7-8.  
Claim 14 recites that the pocket is ‘not formed’ on the front end portion which was previously established in claim 1 with the recitation that the pocket is on a rear end of the guard. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3-4, 8-12, 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “a surface” in line 9, “an inner surface” in line 12, and “the interior” in lines 14-15. There is insufficient antecedent basis for these limitations in the claim.

Allowable Subject Matter
Claims 1, 3-4, 8-12, and 14 would be allowable if rewritten or amended to overcome the new matter objections and the rejection(s) set forth above.

Response to Arguments
Applicant's arguments filed 5/24/22 have been fully considered but they are not persuasive.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HILARY L GUTMAN whose telephone number is 571.272.6662. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAUL DICKSON can be reached on 571.272.7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HILARY L GUTMAN/Primary Examiner, Art Unit 3616